DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-27, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 15 and 20 of U.S. Patent No. 10,763,859, hereinafter “the 859”. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are essentially the same. In fact, the scopes of claims of the instant Application are broader than those of the 859.
As o claims 21 and 34, the scope of claim is broader than that of claims 1 and 15 of the 859 since claim 21 does not recite “a power switch” limitation.
As to claims 22-27, the scopes of these claims are similar to that of claims 2-5 and 7-8 of the 859. The limitations “to determine” and “to cause” are simply for further clarify functional purposes which are understood/implied in claims of the 859.
As to claim 40, the scope of claim is the same as that of claim 20 of the 859.

Allowable Subject Matter
Claims 28-33 are allowed.
Claims 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record fails to disclose an apparatus and method thereof comprising elements being configured as recited in claims. Specifically, none of the prior teaches or fairly suggests the following limitations:
in response to a request to change the adjustable power rail to a second voltage level that is less than the first voltage level, causing, by the power management circuit, the power node to be coupled to a shared power rail that has a particular voltage level that is less than the first voltage level and greater than the second voltage level, as recited in claim 28. And,
wherein to couple the power node to the shared power rail, the power management circuit is configured to determine that the voltage level of the adjustable power rail satisfies a threshold level, as recited in claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN T LUU whose telephone number is (571)272-1746.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AN T LUU/Primary Examiner, Art Unit 2842